Order, Supreme Court, New York County (Franklin Weissberg, J.), entered on or about June 2, 2000, which, to the extent appealed from, denied defendant 125 Uptown Realty Associates’ motion for summary judgment dismissing plaintiffs complaint *262and all cross claims against it, unanimously affirmed, with costs.
In view of defendant-appellant landlord’s contractual undertaking to repair the roof of its leased premises, its contention that the complaint should be dismissed as against it for lack of notice of the roof leak upon these premises that is alleged to have caused plaintiff’s harm, is without merit. Defendant-appellant may be charged with notice of the seven-month-old defect it contracted to remedy (see, Putnam v Stout, 38 NY2d 607, 617-618). Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Friedman, JJ.